COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Frank
UNPUBLISHED




              CYNTHIA KHADI
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0171-20-3                                           PER CURIAM
                                                                                 SEPTEMBER 29, 2020
              WYTHE COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                     FROM THE CIRCUIT COURT OF WYTHE COUNTY
                                              Josiah T. Showalter, Jr., Judge

                               (R. Christopher Munique; Lacy, Campbell & Munique, P.C., on
                               brief), for appellant. Appellant submitting on brief.

                               (Michael R. Bedsaul; Mary Foil Russell; Michael J. Sobey, Guardian
                               ad litem for the minor child; Sands Anderson, PC, on brief), for
                               appellee. Appellee and Guardian ad litem submitting on brief.


                     Cynthia Khadi (“Cynthia”) appeals a circuit court order approving the foster care goal of

              adoption for her stepchild. Cynthia argues that the circuit court erred by finding that the evidence

              was sufficient to change the foster care goal from return home to adoption and that adoption was in

              the child’s best interest. Upon reviewing the record and briefs of the parties, we conclude that the

              circuit court did not err. Accordingly, we affirm the decision of the circuit court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND1

       “On appeal, ‘we view the evidence and all reasonable inferences in the light most

favorable to the prevailing party below, in this case the Department.’” Farrell v. Warren Cnty.

Dep’t of Soc. Servs., 59 Va. App. 375, 386 (2012) (quoting Jenkins v. Winchester Dep’t of Soc.

Servs., 12 Va. App. 1178, 1180 (1991)).

       Akshay Khadi (“Akshay”) and Isabel Gayosso-Leon are the biological parents to the

child who is the subject of this appeal.2 Cynthia is Akshay’s wife and the child’s stepmother.

Cynthia has known the child since the child was fifteen months old; Cynthia and Akshay had

been married approximately four months before the child entered foster care.

       On February 15, 2018, Cynthia and Akshay were arrested and incarcerated for possessing

stolen vehicles, giving false identities to law enforcement, and contributing to the abuse or

neglect of a minor.3 As a result of their arrests, the Wythe County Department of Social Services

(the Department) placed the five-year-old child in foster care. The Wythe County Juvenile and

Domestic Relations District Court (the JDR court) entered an emergency removal order and




       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
         Gayosso-Leon voluntarily terminated her parental rights in the Wythe County Juvenile
and Domestic Relations District Court. Akshay appealed the circuit court’s ruling terminating
his parental rights and approving the foster care goal of adoption. See A. Khadi v. Wythe Cnty.
Dep’t of Soc. Servs., Record No. 0174-20-3.
       3
          Akshay pleaded guilty to a felony charge of unauthorized use of a vehicle and
misdemeanor charges of contributing to the abuse or neglect of a minor and giving a false
identity to law enforcement. Cynthia was convicted of misdemeanor charges of contributing to
the abuse or neglect of a minor and giving a false identity to law enforcement.
                                               -2-
preliminary removal order. The JDR court subsequently adjudicated that the child was abused or

neglected and entered a dispositional order.

       After Akshay’s arrest, the United States Immigration and Customs Enforcement detained

Akshay until late October 2018, when he was released on bond. Akshay later informed the

Department that he was “completing paperwork to be approved to be in the United States”;

however, at the circuit court hearing, the Department presented evidence that Akshay still had

“pending court proceedings over his illegal immigration status.”

       Cynthia was incarcerated for the first four months after the child entered foster care. The

Department arranged for supervised remote and in-person visitation between Akshay, Cynthia,

and the child; the Department provided Cynthia and Akshay with financial assistance for gas,

hotel rooms, and food for some of the in-person visits. Cynthia visited with the child once

before Akshay’s release from incarceration. The Department found that the visitations between

Cynthia and the child were “largely appropriate, except for some arguing between” Cynthia and

Akshay. The Department, however, had to intervene on “multiple occasions” during visits

because Akshay made belittling comments and spoke inappropriately toward the child. The

Department subsequently suspended in-person visitation based on the recommendations of a

counselor and the child’s guardian ad litem.

       As part of the foster care plan, the Department referred Cynthia for a psychological and

parental capacity evaluation, which she completed with Dr. Fender. Throughout the evaluation,

Cynthia provided inconsistent information, and Dr. Fender was concerned about Cynthia’s

“[un]willingness to acknowledge her past problems, endorse current problems, or recognize the

need to make meaningful changes in her life.” Dr. Fender doubted whether Cynthia would

“follow through on recommendations consistently in order to provide basic childcare needs in a

consistent manner.” Dr. Fender recommended using “extreme caution” before placing the child

                                               -3-
with Cynthia because Cynthia appeared “unmotivated to change and non-compliance with any

future reunification plan may be anticipated.” Dr. Fender recommended counseling for Cynthia.

       The Department also referred Cynthia and Akshay for an attachment assessment with the

child. Sharon Brammer conducted the assessment and found that Cynthia “lack[ed] the

psychological stability which would be necessary to help [the child] recover and thrive.”

Brammer opined that the child did not have a secure attachment relationship with Cynthia or

Akshay and did not recommend placing the child with either one of them. Brammer noted that

Cynthia was “in complete denial of the role that she and [Akshay] played in the [c]hild’s

placement in foster care.” The Department found that Cynthia never did take responsibility for

why the child was in foster care.

       In addition to submitting to the evaluations, the Department required Cynthia and Akshay

to obtain stable housing and participate in a home study, but they never did. The Department

provided them with housing information and offered financial assistance with a security deposit

and rent, but they did not follow up. Cynthia and Akshay also refused to discuss their financial

situation with the Department, and although Cynthia provided her employment schedule, she did

not provide any paystubs.

       While the child was in foster care, Akshay was charged with two new crimes, namely

shoplifting and assault and battery against Cynthia. Cynthia alleged that Akshay had been

physically abusive toward her and obtained an emergency protective order; however, at the time

of the circuit court hearing, Cynthia and Akshay had reconciled and reunited.

       Cynthia had petitioned for custody of the child, but the JDR court dismissed her petition

after she failed to appear for the hearing. Moreover, the Department did not support placing the

child with Cynthia because she had a barrier crime that made her ineligible as a placement. The

Department had learned that Cynthia’s older son had been in foster care in Frederick County

                                               -4-
since October 2017, after she had been arrested on drug-related charges. Cynthia had “a founded

level 1 for inadequate supervision and abandonment on her son.” Cynthia had not maintained

regular contact with her son and did not participate in services; her son aged out of foster care

after approximately one year.

       On June 7, 2019, the JDR court terminated Akshay’s parental rights and approved the

foster care goal of adoption; Cynthia did not appear for the hearing. Cynthia and Akshay

appealed the JDR court’s rulings to the circuit court.

       On September 3, 2019, the parties appeared before the circuit court. At the time of the

hearing, the child was seven years old and had been in foster care for approximately nineteen

months. The Department presented evidence that Akshay was argumentative and noncompliant

with the Department. The Department explained to the circuit court that Akshay’s “refusal to

accept any responsibility for the reasons why the [c]hild was removed and remained in foster

care” was “a major barrier to reunification.”

       Although Cynthia was “not as hostile and combative” as Akshay, the Department did not

recommend Cynthia as a placement “due to her criminal history, a prior finding of abuse and

neglect being entered against [her] regarding her son approximately seven months before this

[c]hild came into foster care, and a finding of abuse or neglect against her in relation to this

[c]hild.” Cynthia also did not comply with the plan’s requirements because she refused to

provide information about her housing and employment.

       The Department presented evidence that Akshay and Cynthia had failed to maintain safe

and stable housing. The Department had provided Akshay with a list of available housing in

Wythe County and offered security deposit and rental assistance, but Akshay and Cynthia never

pursued those options. Instead, after the JDR court terminated Akshay’s parental rights, he and




                                                 -5-
Cynthia moved to Roanoke, where they lived and worked at a hotel as “residential managers.”

Akshay’s and Cynthia’s combined monthly income was approximately $3,000.4

       Cynthia testified that she had “a mothering bond and relationship” with the child.

Cynthia explained that after she had sought the assault and battery charge against Akshay, their

relationship had improved, and they attended couples and individual counseling. She believed

that “the stress caused by the [c]hild’s placement in foster care caused stress in her relationship

with [Akshay], leading to the [p]rotective [o]rder and criminal charges.” Cynthia admitted that

she previously had a drug problem, but she had completed a ninety-day drug rehabilitation

program.5

       The Department presented evidence that the child had been in counseling since

November 2018. The child’s counselor testified that they were “working on coping with a

stressful life event and past trauma.” The child’s counselor opined that it would be “detrimental”

to the child if Akshay and Cynthia resumed custody of the child. The counselor testified that the

child was “doing very well” in her current foster care placement.

       After hearing all the evidence, the circuit court terminated Akshay’s parental rights and

approved the foster care goal of adoption. On January 8, 2020, the circuit court entered the

permanency planning order approving the foster care goal of adoption. This appeal followed.

                                            ANALYSIS

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)



       4
           Akshay did not have any documentation to prove his and Cynthia’s income.
       5
         The Department had required Cynthia to submit for hair follicle testing; the results were
negative.
                                            -6-
(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)). “A preponderance-of-the-evidence

standard governs judicial review of the foster care plan recommendations . . . .” Boatright v.

Wise Cnty. Dep’t of Soc. Servs., 64 Va. App. 71, 79 (2014) (quoting Najera v. Chesapeake Div.

of Soc. Servs., 48 Va. App. 237, 240 (2006)).

       The circuit court found that it was not in the child’s best interests to place her with

Cynthia; instead, the circuit court found that it was in the child’s best interest to have a foster

care goal of adoption. The circuit court considered that approximately seven months before the

Department removed the child in this matter, Cynthia’s son had been removed from her custody

based on a finding of abuse and neglect. Cynthia did not participate in any services related to her

son, and he remained in foster care for approximately one year, until he aged out of the system.

       After Cynthia lost custody of her son due to abuse and neglect, the Department removed

the child from Cynthia’s and Akshay’s care due to abuse or neglect. The family had no income

or stable housing, and Cynthia and Akshay were arrested for possessing stolen vehicles, giving

false identities to law enforcement, and contributing to the delinquency of a minor. The

Department placed the child in foster care and developed a foster care plan that included

Cynthia. Cynthia participated in a psychological evaluation with Dr. Fender, who did not

recommend that Cynthia have custody of the child. Likewise, after the attachment assessment,

Brammer did not recommend that Cynthia have custody of the child. Both Dr. Fender and

Brammer noted that Cynthia refused to acknowledge her role in the child being placed, and




                                                 -7-
remaining, in foster care. Moreover, Cynthia filed a petition for custody of the child but did not

appear at the JDR court hearing on the matter, so the JDR court dismissed her petition.

        “‘[T]here is no simple, mechanical, “cut and dried” way’ to apply the best interests of the

child standard.” Bristol Dep’t of Soc. Servs. v. Welch, 64 Va. App. 34, 48 (2014) (quoting Peple

v. Peple, 5 Va. App. 414, 422 (1988)). “Instead, ‘the question must be resolved . . . in light of

the facts of each case.’” Id. (quoting Toombs v. Lynchburg Div. of Soc. Servs., 223 Va. 225,

230 (1982)); see also Eaton v. Washington Cnty. Dep’t of Soc. Servs., 66 Va. App. 317, 331

(2016). Based on the evidence presented, the circuit court found that the child had “grown, done

well, and made progress over the 19 months she has been in foster care.” Contrary to Cynthia’s

arguments, the circuit court did not err in finding that the foster care goal of adoption was in the

child’s best interests.

                                          CONCLUSION

        For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                           Affirmed.




                                                -8-